Citation Nr: 0720953	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1964 to October 1967.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the appellant's claim of 
entitlement to service connection for the cause for the 
veteran's death under 38 U.S.C. § 1310.

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2006.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran served in active duty from October 1964 to 
October 1967.  Official records indicate that he did not 
serve in the Republic of Vietnam. 

2.  The veteran died in June 2002.  The death certificate 
establishes that the immediate cause of death was metastatic 
kidney cancer.

3.  Kidney cancer was not present during service and is not 
shown to be related to any injury or disease incurred in 
service. 


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  In essence, she contends that 
in addition to the kidney cancer noted on the death 
certificate, the veteran also had lung cancer.  The appellant 
and her representative argue that the veteran's lung cancer 
contributed to his death and was caused by exposure to Agent 
Orange that the veteran experienced while purportedly serving 
in Vietnam. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 16, 2002, including a request for "medical 
evidence showing that the veteran's service-connected 
conditions caused or contributed to the veteran's death."

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced December 2002 letter, whereby the appellant was 
advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised that VA would assist 
her with obtaining evidence necessary to support her claim, 
such as "medical records, employment records or records from 
other Federal agencies."  With respect to private treatment 
records, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
appellant could complete to release private medical records 
to the VA.  

The December 2002 letter further emphasized: "You must give 
us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to make sure we receive these 
records." 

The Board also notes that a subsequent letter from the RO 
dated October 5, 2006 specifically requested the appellant 
submit any additional information or evidence that pertains 
to her claim or inform the RO of such information or 
evidence.  This complied with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, regarding cause of death, the first two 
elements, (1) veteran status and (2) the veteran's death are 
not at issue.  The appellant's claim of entitlement to  
service connection was denied based on element (3), a 
connection between the veteran's service connected disability 
and the cause of death.  As explained above, the appellant 
has received proper VCAA notice as to her obligations, and 
those of VA, with respect to this crucial element.  

Element (4), degree of disability, is meaningless in a death 
claim.  Notice requirements regarding element (5), effective 
date, are rendered moot via the RO's denial of the 
appellant's claim of entitlement to service connection.  In 
other words, any lack advisement as to that element is 
meaningless, because an effective date was not assigned. 

In any event, the veteran received specific Dingess notice in 
an October 5, 2006 letter. 

The appellant's testimony at the September 2006 hearing, as 
well as her submission of certain medical opinion evidence 
discussed below,  makes it clear that she is aware of the law 
pertaining to this claim as well as her obligations to 
support her claim with evidence.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
veteran's service medical records, personnel records, the 
death certificate and private medical treatment reports.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  
She exercised the option of a personal hearing and was 
afforded one in September 2006 hearing as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - cause of death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e) (2006).

Analysis

The veteran served in active duty from October 1964 to 
October 1967.  Official records indicate that he did not 
serve in the Republic of Vietnam.  He died in June 2002.  The 
death certificate establishes that the immediate cause of 
death was metastatic kidney cancer.

The appellant in essence contends that the veteran's death 
was related to Agent Orange exposure in Vietnam.  As 
explained by the Board below, a preponderance of the evidence 
supports the conclusion that the veteran never served in 
Vietnam.  The claim fails on that basis. 

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death. Cf. Hickson, supra.  

There is no question that element (1) has been met.  With 
respect to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury.

With respect to disease, the Board initially notes that the 
veteran was not service connected for any disability during 
his lifetime.  Specifically with respect to the fatal renal 
cell carcinoma, there is no evidence of  renal cell carcinoma 
in service or until September 2001, several decades after the 
veteran left service in 1967.  
This also applies to lung cancer claimed by the appellant to 
have existed during the veteran's lifetime; there is no 
contemporaneous record of such.  In-service incurrence of 
disease, to include during the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a), has not been 
established.

The appellant does not in fact contend that the veteran had 
cancer in service or for decades thereafter.  Rather, she 
contends that there was an in-service injury, namely exposure 
to Agent Orange, which caused the fatal cancer.  The 
veteran's contention is premised upon the veteran's alleged 
presence in Vietnam, which as explained above if true would 
trigger the statutory presumption of exposure to herbicides.  
However, as explained below the preponderance of the 
probative evidence shows that the veteran did not serve in 
Vietnam. 

The RO obtained the veteran's service personnel records, 
which show that his only overseas service was in Germany from 
March 1965 to October 1967.  The veteran's record of 
assignments reveals that the veteran was stationed in Europe 
from March 1965 to October 1967.  He had no assignments in 
Vietnam, nor did he receive any awards or decorations 
indicative of Vietnam service. 

During the September 2006 hearing the appellant produced a 
Vietnam service medal which she claimed belonged to the 
veteran.  See September 2006 hearing transcript, page 12.  A 
review of the veteran's personnel records, including his DD 
214, do not indicate that the veteran was ever awarded a 
medal indicative of service in the Republic of Vietnam, 
including the Vietnam service medal. 

In short, there is absolutely no official evidence of the 
veteran having served in Vietnam.  The service department's 
findings are binding and conclusive upon VA. VA does not have 
the authority to alter the findings of the service 
department. 
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Soria v. Brown, 
118 F.3d 747, 749 (Fed.Cir. 1997).

The appellant contends that the veteran was originally 
assigned to Germany, transferred to Vietnam, and then 
transferred back to Germany.  In support of her claim she has 
submitted a partial set of transfer orders indicating that 
some personnel in Germany were transferred to Vietnam.  
However, the veteran's name does not appear on that list, 
and, as previously discussed, there is no indication in his 
personnel records that the veteran was ever stationed 
overseas anywhere other than in Germany. 

The appellant noted that the service medical records disclose 
that the veteran was given an inoculation against the plague 
and yellow fever.  The appellant has provided a copy of a 
December 1965 order requiring a plague immunization for any 
personnel traveling to Vietnam that was in the veteran's 
possession when he died.  
In essence, the appellant asserts that such shots were given 
exclusively to servicemen going to Vietnam.  

There is in fact no indication that the inoculations provided 
to the veteran were in any way related to Vietnam service. 
The Board takes judicial notice, to include from personal 
experience, that such immunizations were a matter of routine 
for United States Army personnel during the period the 
veteran served and were not limited to those who were bound 
for Vietnam.  Indeed, a review of the medical record reveals 
that the veteran was inoculated for yellow fever while he was 
still in basic training in 1964.  The appellant's contention 
that the immunizations received by the veteran denote service 
in Vietnam is meritless.      

The appellant has also provided statements in which she 
described a number of events the veteran reported as having 
occurred in Vietnam.  She also stated that she did not meet 
the veteran until after he was separated from service, so she 
has no first-hand knowledge of where he was assigned.   The 
appellant has indicated that that her knowledge of the 
veteran's military service was dependent on what he had 
reported to her.  The Board has no reason to doubt that the 
appellant believed what the veteran told her.  However, given 
the utter absence in any official record of the veteran 
having served in Vietnam, the Board finds that the veteran's 
assertions, as relayed through the appellant, are not 
credible.  See 38 C.F.R. § 3.203; see also Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) [the Board is entitled 
to discount the credibility of the evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence].

The Board accordingly finds that the veteran did not serve in 
Vietnam while in military service, and his exposure to Agent 
Orange therefore cannot be presumed.  
There is no credible, probative evidence of the veteran 
having otherwise been exposed to an herbicide, including 
Agent Orange, while in service.  The Board has determined, 
therefore, that the veteran was not exposed to an herbicide. 

In short, the appellant's claim is not supported by probative 
evidence of an in-service disease or injury.  Hickson element 
(2) has not been met, and the claim fails on that basis. 

Turning to element (3), medical nexus, in a December 2004 
letter, M.W.T., D.O. stated "although the kidney 
malignancies are not recognized as related to Agent Orange, I 
think there is a plausible relationship there . . . although 
I am certainly no expert on the exposure related illness 
data."  The first part of Dr. M.W.T.'s statement is correct, 
in that that the law does not provide a presumption between 
herbicide exposure and kidney cancer.  In any event, his 
opinion is based upon the veteran's exposure to Agent Orange 
due to his purported Vietnam service, which as explained 
above did not occur.
 
As noted above, the appellant contends that the veteran had 
lung cancer in addition to the kidney cancer noted on his 
death certificate.  The Board observes that lung cancer is 
one of the diseases to which the presumption of service 
connection applies for veterans who served in Vietnam and 
were exposed to Agent Orange.  
See 38 C.F.R. § 3.309(e) (2006).  The medical evidence during 
the veteran's lifetime, as well as the Certificate of Death, 
indicates that the veteran had renal cell carcinoma with 
metastases; lung cancer was never mentioned.  The appellant 
has, however, submitted post-mortem medical evidence in the 
form of the December 2004 letter from Dr. M.W.T. and a 
February 2005 statement of F.E., M.D., to the effect that the 
veteran may have had primary lung cancer rather than 
metatastic kidney cancer.  In any event, the matter of the 
exact kind of cancer need not be further explored, since in 
the absence of in-service herbicide exposure the claim is not 
viable. 

In sum, for the reasons and bases expressed above, the Board 
concludes that the probative evidence does not show the in-
service incurrence of any disease or injury related to the 
veteran's death, or that the veteran's death is otherwise 
related to his military service, including purported exposure 
to herbicides.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.   The benefit sought on appeal is 
accordingly denied. 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


